Name: Decision (EU) 2016/1856 of the European Parliament and of the Council of 11 October 2016 on the mobilisation of the European Union Solidarity Fund to provide assistance to Greece
 Type: Decision
 Subject Matter: cooperation policy;  budget;  Europe;  regions of EU Member States;  deterioration of the environment;  EU finance
 Date Published: 2016-10-20

 20.10.2016 EN Official Journal of the European Union L 284/21 DECISION (EU) 2016/1856 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 11 October 2016 on the mobilisation of the European Union Solidarity Fund to provide assistance to Greece THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (1), and in particular Article 4(3) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 11 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union Solidarity Fund (the Fund) aims to enable the Union to respond in a rapid, efficient and flexible manner to emergency situations in order to show solidarity with the population of regions struck by natural disasters. (2) The Fund is not to exceed a maximum annual amount of EUR 500 000 000 (2011 prices), as laid down in Article 10 of Council Regulation (EU, Euratom) No 1311/2013 (3). (3) On 5 February 2016, Greece submitted an application to mobilise the Fund, following an earthquake that affected the Ionian Islands in November 2015. (4) The application by Greece meets the conditions for providing a financial contribution from the Fund, as laid down in Article 4 of Regulation (EC) No 2012/2002. (5) The Fund should therefore be mobilised in order to provide a financial contribution to Greece. (6) By Decision (EU) 2016/252 of the European Parliament and of the Council (4) the European Union Solidarity Fund was mobilised to provide the sum of EUR 50 million in commitment and payment appropriations for the payment of advances for the financial year 2016. Those appropriations have only been used to a very limited extent. Consequently, there is scope for financing the full amount for the present mobilisation through the reallocation of appropriations available for the payment of advances in the general budget of the Union for the financial year 2016. (7) In order to minimise the time taken to mobilise the Fund, this Decision should apply from the date of its adoption, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the Union for the financial year 2016, the European Union Solidarity Fund shall be mobilised to provide the amount of EUR 1 651 834 to Greece, in commitment and payment appropriations. The amount of the mobilisation referred to in the first paragraph shall be financed from the appropriations mobilised for the payment of advances in the Union budget for the financial year 2016. The appropriations available for the payment of advances shall be reduced accordingly. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 11 October 2016. Done at Brussels, 11 October 2016. For the European Parliament The President M. SCHULZ For the Council The President I. KORÃ OK (1) OJ L 311, 14.11.2002, p. 3. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884). (4) Decision (EU) 2016/252 of the European Parliament and of the Council of 25 November 2015 on the mobilisation of the European Union Solidarity Fund for the payment of advances (OJ L 47, 24.2.2016, p. 5).